DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status


This action is a Non-Final Action on the merits in response to the application filed on 11/11/2021.
Claim 1 has been amended. 
Claim 4 has been cancelled. 
Claim 1 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 03/12/2019.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claim 1, under Step 2A claims 1 and 4 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claim 1, the independent claim (claim 1) is directed to the managing of questionnaires information in a marketing environment (e.g. acquiring questionnaire information; assigning respondent; estimating number of consumer). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user questionnaire activities are acquired and processed based on instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – acquisition unit, assignment unit, aggregation unit, output unit, display, communication network, communication interface, processor; to perform the claim steps. The cpu and computer connected to the units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0030) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”. When considered individually, the “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0027]) “a computer used by a person (operator) who performs marketing activities, and may be configured as one or more computers. Here, marketing activities include the entire process of establishment, implementation, evaluation and improvement of marketing plans.” [0055] “displaying may be performed according to a preset display item, or may be performed for an item instructed by the operator ”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Lastly, the Examiner would like to point the Applicant to the Specification to 0085, which teaches the implementation and execution of displaying and how the specific application and output of data is displayed when doing the next amendments. Additionally, the Applicant should look at the following citation: 
“0085, For example, when the operator makes an input to select a loyal customer of one's own brand, the output unit 214 can highlight and display a plurality of segments of the competitor's brand (to which the loyal customer belongs).    In addition, the output unit 214 highlights and displays, for example, a total of five segments related to the departed customers on the vertical axis and the horizontal axis in FIG. 9, or highlights and displays a total of three segments in different colors, the segments related to the customers who recognize the brand and never purchased the brand on the vertical axis and the horizontal axis.”

As, adding the above citation from the specification to the claim amendments about the examples, and the interactions and results for a specific brand may teach practical application.


Response to Arguments
Applicant’s arguments filed 11/11/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/11/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 5-10 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
a marketing support system comprising, an acquiring questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, and frequency of use of a brand belonging to the field;
assigning the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand;
aggregate attributes of respondents assigned to each of the plurality of segments and estimate the number of respective consumers of the plurality of segments and a ratio of the number of consumers corresponding to each of the plurality of segments to the number of all customers based on a ratio of respondents assigned to each of the plurality of segments to the number of all respondents;
visualize a policy for the respective consumers of the plurality of segments, information on costs for the policy, information on costs for mass advertisements for the respective customers of the plurality of segments, and information on costs on sales promotion for the respective customers of the plurality of segments for comparison among different segments; 
wherein the plurality of segments comprise a loyal customer, a general customer, a defected customer, a customer who recognizes the brand and has never purchased the brand, and a customer who does not recognize the brand, according to customer experience, 
the policy for the respective consumers of the plurality of segments is a policy only applicable for the respective consumers of the plurality of segments, 
a policy for mass advertisement and a policy for sales promotion each are a policy commonly applicable for the respective customers of the plurality of segments, and 
the costs for mass advertisement and the costs for sales promotion are calculated based on costs of mass advertisement and costs for sales promotion for each of the plurality of segments, and the ratio of the number of the customers.
 wherein the display highlights and displays items of one or more of the plurality of segments with coloring, bold-writing, or both in order to make the one or more of the plurality of segments notable.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding managing of questionnaires information in a marketing environment, which constitutes methods related to managing personal behavior such as social activities and following rules or instructions which are still considered an abstract idea under the 2019 PEG. The acquisition unit, assignment unit, aggregation unit, and output unit are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 6 that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.

At page 5 the Applicant argues that, “wherein the display highlights and displays items of one or more of the plurality of segments with coloring, bold-writing, or both in order to make the one or more of the plurality of segments notable.”
In response, Examiner respectfully disagrees. Examiner finds, unlike Example 37, displaying status results of the claimed concepts (i.e. "displaying each of these definitions within a definitions section of the initiative definition interface," "displaying the initiative viability score within a report section of the initiative definition interface," and "displaying . .. an initiative redefinition suggestion within the report of the initiative viability score through the initiative definition interface,") is not an improvement to the functioning of the interface. The display elements recited in the claim does not perform any unconventional functions that can be considered “significantly more” than the judicial exception. Examiner finds the visual representations are used as a tool to present the analysis of the abstract idea, much like requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); see MPEP 2106.05(f).similar to Claim 3 of Example 37, which ranks icons based on a determined amount of use. Examiner finds Applicant’s invention aims to solve a business problem— marketing data analyst—rather than a technological one.
Lastly, the Applicant seems to be admitting at pg.6 in the following statement that the claims are directed towards organizing human activities: “The above additional element makes a user (or operator) be able to easily confirm some items highlighted or bold-written and/or allows the user (or operator) to easily perform an overlap analysis of customer segments of one's own brand and a competitor's brand.” For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as non-statutory subject matter.


At page 8 and 9 the Applicant argues that, “It is respectfully submitted that claim 1 recites significantly more than any alleged judicial exception and that the additional elements are not well-understood, routine, conventional activity, specifically with respect to the aforementioned claim language under the Prong Two analysis. 
In response, the Examiner respectfully disagrees. As the claims were examine as a whole and in light of the Berkheimer Memo, the Examiner did point to paragraphs of the claimed inventions specification (e.g. para. 0027, 0030, 0055) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known, as well as reciting concepts outlined in MPEP 2106.05(d)(II) of several court decisions noting the well-understood, routine and conventional nature of the additional element(s) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (See pages 5, 10-11 of Final Office Action). 
Moreover, the evidence that Claim 1 represent the Abstract idea include: 
a marketing support system comprising, an acquiring questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, and frequency of use of a brand belonging to the field;
assigning the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand;
aggregate attributes of respondents assigned to each of the plurality of segments and estimate the number of respective consumers of the plurality of segments and a ratio of the number of consumers corresponding to each of the plurality of segments to the number of all customers based on a ratio of respondents assigned to each of the plurality of segments to the number of all respondents;
visualize a policy for the respective consumers of the plurality of segments, information on costs for the policy, information on costs for mass advertisements for the respective customers of the plurality of segments, and information on costs on sales promotion for the respective customers of the plurality of segments for comparison among different segments; 
wherein the plurality of segments comprise a loyal customer, a general customer, a defected customer, a customer who recognizes the brand and has never purchased the brand, and a customer who does not recognize the brand, according to customer experience, 
the policy for the respective consumers of the plurality of segments is a policy only applicable for the respective consumers of the plurality of segments, 
a policy for mass advertisement and a policy for sales promotion each are a policy commonly applicable for the respective customers of the plurality of segments, and 
the costs for mass advertisement and the costs for sales promotion are calculated based on costs of mass advertisement and costs for sales promotion for each of the plurality of segments, and the ratio of the number of the customers.
 wherein the display highlights and displays items of one or more of the plurality of segments with coloring, bold-writing, or both in order to make the one or more of the plurality of segments notable.
Lastly, the Examiner would like to point the Appellant to the 2019 PEG, which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al., U.S. Pub. 20090222303, (discussing the benefits from a marketing scheme).
Hasselback et al., U.S. Pub. 20070156515, (discussing the behavior data related to the marketing of consumer products). 
Magids et al., U.S. Pub. WO2009042254, (discussing the analysis for brand performance). 
Kithinji, Internet Marketing and Performance of Small and Medium Enterprises in Nairobi County, http://erepository.uonbi.ac.ke/bitstream/handle/11295/76037/Kithinji_Internet%20marketing%20and%20performance.pdf?sequence=3, A Research Project Presented In Partial Fulfillment Of The Requirement For The Award Of The Degree Of Master Of Business Administration, Shool Of Business, University Of Nairobi, 2014 (discussing the monitoring and impact of marketing and advertising of the internet in Nairobi County).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624